Citation Nr: 0420226	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as an undiagnosed illness manifested by 
sleep disturbance, fatigue, depression and memory loss.

2.  Entitlement to service connection for lateral 
epicondylitis of the left elbow, claimed as an undiagnosed 
illness manifested by joint pain.

3.  Entitlement to service connection for noncardiac chest 
pain, claimed as an undiagnosed illness manifested by chest 
pain.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1971, November 1988 to May 1989, and from January 9, to April 
3, 1991. According to his DD Form 214 for his 1991 period of 
service, he had 2 months and 25 days of foreign service and 
he served in the Desert Shield/Storm "area of 
responsibility."

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

As noted in an August 2002 Board decision, the veteran and 
his spouse testified at a videoconference Board hearing in 
December 2000.  Since the Board was unable to locate the 
recording of that hearing, in a March 2001 letter, the Board 
notified the veteran about this matter and advised him that 
he could have another Board hearing if he so desired.  The 
Board informed him that if he did not respond within 30 days, 
the Board would assume that he did not desire another 
hearing.  He did not respond.  The August 2002 decision also 
noted that the issues of noncardiac chest pain, claimed as an 
undiagnosed illness manifested by chest pain, and carpal 
tunnel syndrome of the right hand were being deferred.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In May 2003, the Board notified the veteran that the Veterans 
Law Judge who had conducted the December 2000 hearing was no 
longer employed at the Board.  He was advised that the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal, and that therefore, he had the right to another 
hearing by a Veterans Law Judge.  Later in May 2003, the 
veteran responded, requesting a videoconference hearing in 
San Antonio, Texas.  In July 2003, the Board remanded the 
case to schedule a hearing.  In September 2003, the veteran 
testified at a Travel Board hearing at San Antonio, Texas, 
before the undersigned; a transcript of that hearing is 
associated with the record.  At that hearing, the veteran 
indicated that he has not been employed since July 1998, 
raising the issue of entitlement to a total disability rating 
based on individual unemployability or a nonservice-connected 
pension.  This matter is referred to the RO for appropriate 
action.

As noted in the August 2002 Board decision and at the 
September 2003 hearing, with respect to the claims of 
entitlement to service connection for noncardiac chest pain 
and carpal tunnel syndrome of the right hand, the Board finds 
that the veteran has filed a notice of disagreement (NOD) 
with the RO's denial of these issues, thereby initiating, but 
not perfecting, an appeal.  Since the RO has not issued a 
statement of the case (SOC), the issues of entitlement to 
service connection for noncardiac chest pain, claimed as an 
undiagnosed illness manifested by chest pain, and for carpal 
tunnel syndrome of the right hand will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist duties 
to the appellant by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
the two issues addressed in this decision. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War; there is competent 
medical evidence that his chronic fatigue syndrome is 
attributable to service in Southwest Asia.

3.  There is competent medical evidence that the veteran's 
current lateral epicondylitis of the left elbow is 
etiologically related to performing his duties as a medic, 
including lifting injured solders on stretchers, during his 
active military service in Southwest Asia.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome is a qualifying chronic 
disability, which is presumed to have been incurred as a 
result of service in the Persian Gulf.  38 U.S.C.A. 
§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.317 
(2003).

2.  Lateral epicondylitis of the left elbow was incurred 
during active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of service 
connection for chronic fatigue syndrome, due to an 
undiagnosed illness, and lateral epicondylitis of the left 
elbow as VA has complied to the extent possible with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.159 
(2003).  Moreover, in light of the Board's decision granting 
service connection, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Legal Criteria/Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (2001).  This legislation amends various 
provisions of 38 U.S.C. §§ 1117, 1118, including a complete 
revision of section 1117(a), which now provides as follows: 

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest - 
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or 
more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

38 U.S.C.A. § 1117(a) (West 2002).

Subsection (c)(1) of section 1117 was amended to change some 
language specific to undiagnosed illness, without 
substantively changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 
(1) Fatigue. 
(2) Unexplained rashes or other 
dermatological signs or symptoms. 
(3) Headache. 
(4) Muscle pain. 
(5) Joint pain. 
(6) Neurological signs and symptoms. 
(7) Neuropsychological signs or 
symptoms. 
(8) Signs or symptoms involving the 
upper or lower respiratory system. 
(9) Sleep disturbances. 
(10) Gastrointestinal signs or 
symptoms. 
(11) Cardiovascular signs or 
symptoms. 
(12) Abnormal weight loss. 
(13) Menstrual disorders.

38 U.S.C.A. § 1117(g).
In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of 38 U.S.C. § 
1117(g) as manifestation of an undiagnosed illness.  The 
effective date of all of the cited amendments was March 1, 
2002.  See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) 
(codified at 38 C.F.R. § 3.317(a)(1)(i) (2003)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in 38 U.S.C. § 1117.  In pertinent part, the changes 
expanded the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. § 1117(d).  See 68 Fed. Reg. 34,539, 34,540 
(June 10, 2003) (codified at 38 C.F.R. § 3.317).  The revised 
regulation also expanded the definition of "qualifying 
chronic disability" to include a "medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms."  This revision 
was meant to clarify this category of illnesses by defining 
the term "medically unexplained chronic multisymptom illness" 
in the new 38 C.F.R. § 3.317(a)(2)(ii) to mean "a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  Also, "[c]hronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34,539, 34,540 (June 10, 
2003) (codified at 38 C.F.R. § 3.317).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, if 
the weight of the evidence is against the appellant's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Analysis

The veteran maintains that he developed chronic fatigue 
syndrome and left elbow epicondylitis as a result of his 
service.  For the following reasons, the Board finds that 
service connection is warranted for chronic fatigue syndrome 
due to undiagnosed illness, and left elbow epicondylitis 
(also known as, tennis elbow) on a direct basis.    

A.  Chronic Fatigue Syndrome

The veteran's service records indicate that he served in 
Southwest Asia from January 1991 to April 1991, primarily as 
a medic.  Although the service medical records do not show 
findings of the veteran's current complaints, the post-
service medical records indicate that the veteran has 
complained of, and been treated for, fatigue, sleeping 
problems, depression, and memory loss since his discharge 
from service.  

In a May 1998 VA general medical examination report, the VA 
examiner diagnosed the veteran with chronic fatigue syndrome 
in regards to his debilitating fatigue that was severe enough 
to reduce his daily activities below 50 percent of the 
veteran's pre-illness level for a period of six months.  The 
examiner pondered that the veteran might have depression and 
not chronic fatigue syndrome, but added that, if the veteran 
did not meet the criteria for depression, then the veteran 
most likely would represent the criteria of chronic fatigue 
syndrome.  The Board notes that, according to a separate May 
1998 VA psychiatric examination report, the veteran's 
symptoms did not warrant a diagnosis of depression.  

In a private May 2001 medical opinion from the Washington 
Hospital Center in Washington, DC, A.M.G., M.D./M.P.H., 
echoed the May 1998 VA examiners' opinions.  Dr. A.M.G. 
reported that she had reviewed the veteran's claims file and 
pertinent medical records.  She referred to the May 1998 VA 
examination report.  Dr. A.M.G. discussed neuropsychological 
test results from September 2000, which indicated that the 
veteran's results were consistent with significant depressive 
symptoms with mild impairment of his higher-level perceptual 
organization.  A follow-up October 2000 VA psychiatric 
consult revealed that the veteran was diagnosed with major 
depressive disorder with anxiety features, and 
psychophysiological insomnia and dyssomnia.  The October 2000 
VA psychiatrist opined that the veteran had symptoms that 
were commonly reported in Persian Gulf War veterans with 
unexplained illness.  Dr. A.M.G. noted the conflicting 
evidence that showed various diagnoses of chronic fatigue 
syndrome in 1998 and subsequent evidence that ruled it out.  
She explained that chronic fatigue syndrome has no 
pathognomic features and essentially consists of a 
constellation of symptoms.  It is a diagnosis of exclusion 
that is determined after all other possible explanations are 
ruled out.  Dr. A.M.G. concluded that the veteran was 
diagnosed with major depression, but she felt that this 
diagnosis did not encompass all of the veteran's 
symptomatology.  The symptom complex as described by the 
veteran has been commonly reported by veterans with 
undiagnosed illness after serving during the Persian Gulf 
War.  The doctor concluded that it was as likely as not that 
the veteran's symptom complex was related to the undiagnosed 
illness of the Persian Gulf War.

The Board may consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board notes that a mere recitation 
of the veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).

As noted above, regulation 38 C.F.R. § 3.317 was amended to 
expand the definition of "qualifying chronic disability" to 
include a "medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms."  
Moreover, under the amended 38 C.F.R. § 3.317, chronic 
fatigue syndrome is listed as a presumptive disorder.

The Board observes that the veteran is service connected for 
a gastrointestinal disorder due to an undiagnosed illness 
from service in Southwest Asia.  While there is conflicting 
medical evidence of record, the Board finds the opinions of 
the May 1998 VA examiners and extensive explanation provided 
by Dr. A.M.G. more persuasive and compelling than that of 
October 2000 VA psychiatrist.  Unlike the October 2000 VA 
psychiatrist, their opinions were based on a thorough review 
of the veteran's medical history and his claims file.  

Both the veteran, who testified in September 2003, and his 
wife are competent to report his symptoms.  At his hearing, 
the veteran stated that after his return from Southeast Asia, 
he has had problems with concentration, memory, sleeping, 
depression, and muscle and joint pain; that he quit his 
nursing job because he could not remember how to get to the 
patients' houses and what medications to give them, etc.; and 
that he has not really worked since July 1998.  Based on 
review of the evidence of record and resolving doubt in the 
veteran's favor, the Board concludes that their statements, 
along with medical evidence of record showing that the 
veteran has an undiagnosed illness characterized as chronic 
fatigue syndrome, support service connection based on a 
presumption of incurrence during service in the Southwest 
Asia theater of operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  

B.  Left Elbow Epicondylitis

The veteran essentially maintains that he injured his left 
elbow during his service in Southwest Asia.  His primary duty 
was as a medic, which involved lifting stretchers and bodies.  
He testified that some days he carried 200 and 300 litters a 
day, approximately 6,000 to 7,000 pounds a day, which put a 
lot of stress on his elbows and wrists and arms because it 
was like carrying sand bags all day long.  

In a May 1998 VA orthopedic examination report, the VA 
examiner diagnosed the veteran with moderate, lateral 
epicondylitis of the left elbow.  The examiner commented that 
it appeared evident from the veteran's complaint that he had 
some mechanical dysfunction in his left elbow, possibly 
related to activities performed carrying stretchers on active 
duty.  The examiner noted that he could find no other 
evidence in the history or in the claims file to support 
mechanical injury or other traumatic events affecting his 
joint and his orthopedic examination other than described 
could be considered generally normal.

After reviewing the evidence of record, the Board finds no 
probative evidence that effectively rebuts nor effectively 
outweighs the foregoing medical opinion.  The veteran's 
service records show that he served as a medic, and the May 
1998 VA orthopedic examiner's findings are based on a history 
consistent with the veteran's service and post-service 
records.  Thus, the Board concludes that service connection 
for left elbow epicondylitis is warranted on a direct basis, 
rendering an analysis under the provisions of 38 C.F.R. 
§ 3.317 unnecessary.  38 C.F.R. § 3.303.


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for lateral epicondylitis of the left 
elbow is granted.


REMAND

As noted above, a September 1999 statement filed by the 
veteran has been construed a by the Board as an NOD with a 
January 1999 rating decision, which, in pertinent part, 
denied entitlement to service connection for noncardiac chest 
pain, claimed as an undiagnosed illness manifested by chest 
pain, and for carpal tunnel syndrome of the right hand.  As 
the Board observed in an August 2002 decision and at the 
September 2003 hearing, the RO has yet to discuss these 
issues in an SOC.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds 
an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. 238.  


Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for noncardiac chest pain, 
claimed as an undiagnosed illness 
manifested by chest pain, and for carpal 
tunnel syndrome of the right hand.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The RO should allow the veteran and his 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



